ON MOTION FOR REHEARING.
Per Curiam.
An opinion was handed down in this case, which appears ante, 363 (137 N. W. 701). A motion is made for a hearing for the following reasons (we quote from the brief of counsel): '
*368“ It is stated in the opinion filed in this cause by this . court:
“ ‘ The record shows that the subpoena in this case was served upon the duly authorized agent of defendant company at Lansing, Michigan. See Act No. 3, Public Acts 1909.’
“ It appears from the record in said cause that the bill of complaint was filed May 19, 1909; that May 19, 1909, a subpoena was issued in said cause; that service was made June 7, 1909; that Act No. 3, Public Acts 1909, was not in force or effect at the time of the filing of said bill of complaint or at the time the service was made.”
A reference to the original record shows that after the subpoena was served a general appearance was entered in the case, and a demand was made for á copy of the complainant’s bill of complaint.
The application for a rehearing is denied.